Citation Nr: 9907546	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-17 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected chip fracture, left great toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband



ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cheyenne, Wyoming.

In July 1997, the Board remanded this issue to the RO for 
further evidentiary development.  Those actions have been 
completed and this case is properly before the Board for 
adjudication upon the merits.

The Board notes that in a June 1998 rating action, the RO 
determined that new and material evidence to reopen the claim 
for entitlement to service connection for Morton's neuroma as 
directly related to service or due to service-connected chip 
fracture of the left great toe had not been presented.  There 
is no indication from the information of record that the 
appellant filed a Notice of Disagreement (NOD). Accordingly, 
this issue is not before the Board for appellate 
consideration.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.

2. A moderate disability, due to the residuals of a chip 
fracture of the left great toe, is not shown.


CONCLUSION OF LAW

The criteria for a compensable rating for the residuals of a 
chip fracture of the left great toe are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
and Part 4, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. § 
5107 (West 1991).  This finding is based in part on her 
assertion that her service-connected residuals of a chip 
fracture of the left great toe, have increased in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When the 
appellant submits a well grounded claim, VA must assist her 
in developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a).

In this regard, in July 1997, the Board remanded the case and 
requested that the RO obtain additional records, VA or 
private, inpatient or outpatient, from providers who had 
treated the appellant in recent years for her service-
connected residuals of a chip fracture of the left great toe.  
In addition, the RO was to provide the appellant with a 
comprehensive VA examination by a board certified podiatrist 
in order to determine the current severity of the appellant's 
service-connected residuals of a chip fracture of the left 
great toe.  The examiner was requested to provide an opinion 
as to whether there was any resulting functional impairment 
and if there was pain or deformity in the right foot.  A 
complete rationale for any opinion expressed was to be 
provided.

The appellant was originally granted service connection for 
chip fracture, left great toe, in a July 1981 rating action 
and assigned a noncompensable evaluation.  At that time, the 
RO primarily based its decision on the appellant's service 
medical records and post-service medical records.  The RO 
stated that the appellant's service medical records 
documented treatment for a chip fracture of the left great 
toe.  The Board notes that the RO denied service connection 
for possible Morton's neuroma third interspace, left, second 
interspace, right and plantar flexed third metatarsal left 
and fourth metatarsal right at that time.  

In November 1992, the appellant filed a claim for re-
evaluation of her service-connected foot disability.

Submitted in support of her claim are VA out-patient 
treatment records from October 1992 to August 1994 which 
reflect treatment for various disabilities.  

In October 1992, the appellant underwent a VA podiatry 
consultation examination.  The examiner noted a 10 degree 
external rotation of the calcaneus, which caused the lower 
leg to internally rotate 10 degrees, which resulted in 
internal rotation of the femur.  The examiner noted that if 
arthritic changes had not already occurred, the realignment 
of the excessive internal rotation by the use of foot 
orthoses would help restore normal function to the feet, 
legs, hip, and back.  The examiner further, noted that this 
would address the subtalar alignment problem.  He noted that 
the veteran still had neuromas that needed surgical 
attention.

In a July 1995 rating action, the RO determined that the 
claim for increased evaluation for service-connected chip 
fracture of the left great toe was not well grounded.  In 
January 1996, the appellant filed a notice of disagreement 
(NOD).  In March 1996, the appellant perfected her appeal.  
In her substantive appeal, the appellant stated that her 
petition "had nothing to do with her chip toe fracture."  
She reported that her feet problems were caused by neuroma.  
In a September 1996 statement to the RO, the appellant's 
representative clarified that the she was seeking a claim for 
her leg and feet problems as secondary to her service-
connected chip fracture.  The appellant's representative 
noted that the substantive appeal did not constitute a 
withdrawal of her pending appeal.

The Board notes that the RO denied entitlement to service 
connection for leg and feet problems as secondary to her 
service-connected chip fracture, left great toe in December 
1996.

In a July 1997 statement to the RO, the appellant stated that 
she was service-connected for skeletal problems.  She noted 
that she had Morton's neuroma.  She stated that her Morton's 
neuroma had nothing to do with her fractured toe.

The case was subsequently forwarded to the Board for review.  
In a July 1997 remand, the Board sought additional 
evidentiary development.  

VA out-patient treatment records from September 1992 to 
February 1998 reflect treatment for various disabilities.  
These records contain copies of the appellant's Social 
Security Administration records.  In July 1994, the appellant 
complained of calluses irritating her feet bilaterally.  She 
reported a lot of pain, irritation, and fatigue in her feet 
generally, mostly located around the ball of her foot.  The 
examiner's assessment was general pronotary forces causing 
the metatarsalgia and general fatigue of the feet 
bilaterally, exostosis, posterior aspect of the calcaneus, 
bilaterally.  In August 1994, the veteran underwent a 
podiatry examination.  The appellant complained of irritation 
in the ball of her foot.  The examiner's assessment was 
metatarsalgia.  During an examination on May 1995 for chronic 
foot pain, the examiner noted "no evidence of Morton's 
neuroma, but could have some."  May 1995 x-rays of her feet 
were unremarkable.  In October 1995, the appellant complained 
of pain on standing and ambulation. 

The appellant was afforded a VA consultation examination of 
her service-connected left toe chip fracture in February 
1998.  The examiner recounted the appellant's history of in-
service foot complaints.  The appellant reported a post-
service injury to her foot in 1992.  She stated that she had 
been pulling a gate down at the mall when it slipped and fell 
on her toe.  She complained of pain in the ball of her foot 
since service.  She reported that she had been treated with 
physical therapy, heat, cold, orthotics, and that these 
treatments had helped somewhat but the pain kept returning.  
She described her pains as burning and sharp.  She reported 
that she could only walk a block before her foot started to 
hurt.

Orthopedic examination revealed range of motion of the foot, 
ankle, and toes within normal limits.  Alignment of the toes 
was normal.  Integument color was normal.  Skin was cold to 
the touch on the dorsum of the forefoot and toes.  The 
appellant was sensitive to touch in the 1st, 2nd, and 3rd inner 
metatarsal space, bilaterally.  There was decreased soft 
tissue and sharp dull sensations at the les[sic] frank joint 
forward end of the toes.  There was noted to be a decrease of 
the vibratory sensations in the same area.  The Achilles and 
talar reflexes were normal and the Babinski sign was normal.  
February 1998 x-rays of the left foot were normal.  The 
examiner noted that no abnormal alignment in the shafts of 
the metatarsals of the great toe or alignment problems, or 
fragment chips were seen in the joints of the toes, including 
the left great toe.  The examiner's impression was that the 
appellant had some peripheral vascular findings, particularly 
the small vessels, neuropathy of the forefoot secondary to 
the peripheral vascular disease, and possible neuromas.  The 
examiner commented that there was no evidence of any chip or 
abnormal osseous development of the foot or toes.  He further 
noted that the 1992 fracture appeared to heal well.  The 
examiner restated that there was no apparent osseous 
deformity or residuals of fractures of the left great toe.  
He opined that the appellant might have been experiencing 
some reflex sympathetic dystrophy.  He stated that 
Neurovascular follow-up might be warranted but that podiatry 
could not do anything further to help.

In March 1998, the appellant requested a hearing.  Also in 
March 1998, the appellant submitted a statement from M.D. 
More, D.P.M., which reflected that she had vascular problems 
and therefore a diagnosis of mononeuritis of the foot was 
noted.  In a May 1998 addendum, the examiner noted that he 
would be glad to do an intensive records review to see if the 
trauma the appellant experienced in 1992 could have resulted 
in any of her present problems.  Also in May 1998, the 
examiner completed his review of the appellant's records and 
noted that he had no doubt that the appellant was 
experiencing foot problems which were exacerbated by stress 
and anxiety.  He noted that he could not find any significant 
findings in her medical records that indicated that her 
service-connected chip fracture could cause the neuromas.  
Furthermore, he could not find any other condition that could 
cause the neuromas.  He noted that the appellant pronated her 
feet which could cause the neuromas to develop and that her 
service activities did not cause her to develop pronation.  
He opined that the injury in 1992 could have caused her 
develop the traumatic neuromas.  The Board notes that this 
examiner is the same examiner who performed the appellant's 
October 1994 and February 1998 VA podiatry consultation 
examinations.  Additional private medical records from 
January 1997 to July 1998 reflect treatment with cortisone 
shots. 

The Board notes that in June 1998, the RO determined that new 
and material evidence to reopen the appellant's claim for 
Morton's neuroma as directly related to military service or 
due to a service-connected chip fracture of the left great 
toe had not been submitted.

During her June 1998 RO hearing, the appellant testified that 
the issue on appeal was service connection for bilateral 
Morton's neuroma as secondary to the service-connected foot 
condition.  The appellant testified that she was scheduled to 
undergo surgery on her feet  during service but chose not to 
have the surgery.  She stated that she had been told that her 
chances for successful recovery were only 50/50.  She stated 
that braces and orthotics had not helped.  The appellant's 
husband testified that her feet were puffy and her veins 
"bogged up."  He stated that she had difficulty walking and 
needed to rest frequently.  

A July 1998 statement from J. Barrasso, M.D. reflected that 
the appellant had definite tenderness in both feet in the 
area most likely to find Morton's neuroma.  Intermittent 
swelling in both feet was also noted.  The appellant 
described walking in a way to protect her feet.  The examiner 
noted that the examination was consistent with bilateral 
Morton's neuroma.

In his August 1998 decision, the Hearing Officer denied 
entitlement to an increased evaluation for service-connected 
fracture chip of the left great toe.  Thereafter, the case 
was returned to the Board for adjudication upon the merits.

Analysis

In the instant case, the appellant maintains that her 
service-connected residuals of a chip fracture of the left 
great toe are more severely disabling than reflected by the 
current noncompensable rating.  The appellant states that at 
present, she has trouble walking distances and she has 
tenderness and swelling.   She maintains that braces and 
prosthetic devices do not help ease her discomfort.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the appellant's 
service connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  In that regard, 
the Board is required to adjudicate claims for increased 
ratings in light of the schedular criteria provided by the 
regulations.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  In evaluating the severity of a disability, the 
Board must look to the entire record. 38 C.F.R. §§ 4.1, 4.2, 
4.41 (1998).  The appellant's claims folder contains her 
service medical records and VA medical reports.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the appellant's 
residuals of chip fracture of the left great toe, the 
disability for which entitlement to an increased rating is 
asserted.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability for which entitlement to an 
increased rating is asserted on appeal.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

As previously stated, service connection is in effect for the 
residuals of a chip fracture of the left great toe, for which 
the RO has assigned a noncompensable rating under the 
provisions of Diagnostic Code 5284.  The Board notes that the 
appellant's residuals of a chip fracture of the left great 
toe, do not have a specific diagnostic code.  When a veteran 
is diagnosed with an unlisted disease, it must be rated under 
an analogous diagnostic code.  38 C.F.R. §§ 4.20 and 4.27.  
Under Diagnostic Code 5284, a 10 percent rating is warranted 
for a moderate foot injury, a 20 percent disability 
evaluation is warranted for a moderately severe foot injury, 
and a 30 percent disability evaluation is assigned for a 
severe foot injury. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

The evidence of record reveals that following the appellant's 
separation from the military, she sought treatment for 
Morton's neuroma.  In 1992, the appellant was injured when a 
gate fell on her foot causing a fracture.  The appellant has 
not sought post-service treatment for her residuals of a chip 
fracture of the left great toe.  In October 1994, no 
diagnosis relating to her service-connected chip fracture of 
the left great toe was noted.  In July 1994, the appellant's 
diagnoses included general pronotary forces causing the 
metatarsalgia and general fatigue of the feet bilaterally, 
exostosis posterior aspect of the calcaneus, bilaterally.  In 
August 1994, the appellant's diagnosis was metatarsalgia.  In 
May 1995 and February 1998, x-rays of the feet were normal.  
The February 1998 examiner noted that no apparent osseous 
deformities or residuals of fractures of the left great toe 
were present.  In May 1998, the examiner noted that the 
appellant's complaints of neuromas were not associated with 
her chip fracture of the left great toe.  No significant 
findings relating to her chip fracture of the left great toe 
were noted.

The Board notes that although the evidence of record shows 
that the appellant complained of painful feet after her 
discharge, the most recent medical evidence of record 
indicates that the appellant does not currently have 
residuals of a chip fracture of the left great toe.  In 
addition, while the post-service treatment records show 
intermittent treatment for foot disorders, the records are 
all negative for any complaints or findings of relating to a 
chip fracture of the left great toe.  According to the 
February 1998 VA examination report, the appellant injured 
her foot when a gate fell on it in 1992.  

The Board has considered the recent evidence of record but 
finds that there is no basis for an increased (compensable) 
rating for the residuals of chip fracture of the left great 
toe.  In light of the above in which there is no medical 
evidence of current residuals of a chip fracture of the left 
great toe, a moderate foot injury under Diagnostic Code 5284 
is not exhibited. 

The Board recognizes that in the appellant's June 1998 
hearing, the appellant's husband testified that her feet were 
puffy.  However, the Board notes that in the appellant 
attributed her complaints to her Morton's neuroma.  
Accordingly, in light of the above, entitlement to an 
increased (compensable) rating for the appellant's service-
connected residuals of chip fracture of the left great toe is 
not warranted.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the appellant's 
claim for an increased (compensable) rating for the residuals 
of a chip fracture of the left great toe.









ORDER

An increased (compensable) rating for the residuals chip 
fracture of the left great toe is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

